DETAILED ACTION
This office action is in response to claims filed on 06/15/2021. Claims 1-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-6, 14-15, 20-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa US 20160226409 A1 (Hereinafter “Ogawa”), in view of Shimizu US 5731669 A (hereinafter “Shimizu”)
Regarding Claim 1, Ogawa teaches an electric machine controller (Fig. 1, 103 & Fig. 2) for controlling pulsing of an electric machine (Fig. 1, 101) onboard a vehicle, the electric machine controller arranged to: 
ascertain a quantity proportional to or a function of a rotational speed (Fig. 2, Motor Revolution Speed) the electric machine; 
ascertain a torque request (Fig. 2, Torque Command); 
obtain a pulsing frequency (Fig. 2, Torque Correction Amount) from a table (Inherent) by indexing the table using the quantity proportional to or a function of the electric machine 
control pulsed operation of the electric machine by pulsing the electric machine on and off using the frequency obtained from the table ([0038] The PWM modulator 207 calculates a gate drive signal from the three-phase voltage command calculated by the current controller 206.  In this case, the gate drive signal is calculated by comparing the three-phase voltage command with a triangular wave carrier. [0039] The carrier frequency corrected by the carrier frequency correction amount calculated by the below-described carrier frequency correction amount calculation unit 208 is used as the frequency (carrier frequency) of the triangular wave carrier.  The correction of the carrier frequency is performed, for example, by subtracting the carrier frequency correction amount from the carrier frequency taken as a base).
Although Ogawa does not specifically teach a table, it is widely known in the art that a table can be derived from a Map/graph, and are often represented as equivalents.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and the present motor rotational speed N. The calculation of the steady torque command value Ts* is executed by referring to this table, and by implementing interpolation) can be derived from a Map/graph (Shimizu Fig. 4).

Regarding Claim 5, Ogawa in view of Shimizu teaches the electric machine controller of claim 1, wherein the table is indexed by a range of values derived from rotation speeds of the electric machine along one axis and a range of torque requests along a second axis (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 6, Ogawa in view of Shimizu teaches the electric machine controller of claim 1, wherein the table includes multiple entries that are each indexed by a vehicle speed and a torque request, each of the entries in the table defining at least one frequency (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 14, Ogawa in view of Shimizu teaches the electric machine of claim 1, wherein frequency entries in the table are defined using empirical or modeled data (Ogawa [0043]).
Claim 15, Ogawa teaches a method of pulse controlling an electric machine (Ogawa Fig. 1, 101) used to propel a vehicle by pulsing the electric machine at a frequency (Ogawa Fig. 2, Torque Correction Amount) obtained from a table (inherent) that is indexed using a combination of a speed value and a requested torque (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Although Ogawa does not specifically teach a table, it is widely known in the art that a table can be derived from a Map/graph, and are often represented as equivalents.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and the present motor rotational speed N. The calculation of the steady torque command value Ts* is executed by referring to this table, and by implementing interpolation) can be derived from a Map/graph (Shimizu Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement that a table can be derived from a Map/graph as taught by Shimizu, in the map/table of Ogawa, for the purpose to find the predetermined relation between torque command and speed.
Regarding Claim 20, Ogawa in view of Shimizu teaches the method of claim 15, further comprising pulsing the electric machine at multiple frequencies obtained from the table that is 
Regarding Claim 21, Ogawa in view of Shimizu teaches the method of claim 15, further comprising pulsing the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as the speed value and/or the requested torque charges during driving of the vehicle (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 22, Ogawa in view of Shimizu teaches the method of claim 15, wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 
(b) a rotational speed of the electric machine (Ogawa Fig. 2, Motor Revolution Speed); 
or (c) a combination of (a) and (b).
Regarding Claim 23, Ogawa teaches an apparatus (Fig. 1, 103 & Fig. 2) comprising an electric machine (Fig. 1, 101) and a pulse controller (Fig. 2, 207) arranged to control pulse operation of the electric machine by pulsing the electric machine at a pulsing frequency obtained from a table that is indexed based on a combination of a speed value and a requested torque 
Although Ogawa does not specifically teach a table, it is widely known in the art that a table can be derived from a Map/graph, and are often represented as equivalents.
However, Shimizu teaches a table (Shimizu col. 7, lines 47-53, Specifically, the ROM within the vehicle control CPU 13 stores a table or a map which provides a predetermined relation among the steady torque command value Ts*, the present accelerator depression degree Th, and the present motor rotational speed N. The calculation of the steady torque command value Ts* is executed by referring to this table, and by implementing interpolation) can be derived from a Map/graph (Shimizu Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement that a table can be derived from a Map/graph as taught by Shimizu, in the map/table of Ogawa, for the purpose to find the predetermined relation between torque command and speed.
Regarding Claim 27, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine using multiple frequencies obtained by indexing the table using the combination of the speed value and the requested torque (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, 
Regarding Claim 28, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the pulse controller is further configured to pulse the electric machine at various frequencies, each of the various frequencies obtained by indexing the table as:
(a) the speed value changes; 
(b) the requested torque charges; 
or (c) both (a) and (b) change (Ogawa [0033] As for the torque ripple correction amount in this case, the torque ripples are actually measured in advance with the motor alone and the results are mapped.  The torque ripple correction amount calculation unit 203 stores the map in a ROM, and in the case of actual use, calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map).
Regarding Claim 29, Ogawa in view of Shimizu teaches the apparatus of claim 23, wherein the electric machine is onboard a vehicle (Ogawa fig. 1, 101 motor is seen within vehicle) and wherein the speed value is derived from one of the following:
(a) a speed of the vehicle; 
(b) a rotational speed of the electric machine (Ogawa Fig. 2, Motor Revolution Speed); or 
(c) a combination of (a) and (b).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Shimizu, further in view of Kawamura US 20140217940 A1 (Hereinafter “Kawamura”).
Regarding Claim 2, Ogawa in view of Shimizu teaches the electric machine of claim 1,
Ogawa in view of Shimizu does not expressly disclose wherein the quantity proportional to or a function of the electric machine rotational speed is a vehicle speed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the quantity proportional to or a function of the electric machine rotational speed is a vehicle speed as taught by Kawamura, in the control system of Ogawa in view of Shimizu, for the purpose to create a control signal based on the actual speed of the vehicle and not just the just the speed of the motor revolutions.
Regarding Claim 3, Ogawa teaches the electric machine of claim 1,
Ogawa does not expressly disclose wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis.
However, Kawamura teaches wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis (Kawamura [0054], The calculating section 35 calculates an electric current command value Iq** for motor torque corresponding to the target assist force.  Therefore, the calculating section 35 has a calculation 
map 50 representing the relationship among steering torque .tau., vehicle speed V, and electric current command value Iq**).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the table is indexed by a range of vehicle speeds along one axis and a range of torque request along a second axis as taught by Kawamura as the index used in the control system of Ogawa, to produce an output that is used as in determining the pwm based on vehicle speed.
Regarding Claim 4, Ogawa in view of Shimizu teaches the electric machine of claim 1,

However, Kawamura teaches wherein the table is indexed by a range of values derived from vehicle speeds along one axis and a range of torque request along a second axis. (Kawamura [0054], The calculating section 35 calculates an electric current command value Iq** for motor torque corresponding to the target assist force.  Therefore, the calculating section 35 has a calculation map 50 representing the relationship among steering torque .tau., vehicle speed V, and electric current command value Iq**).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the table is indexed by a range of values derived from vehicle speeds along one axis and a range of torque request along a second axis.as taught by Kawamura as the index used in the control system of Ogawa in view of Shimizu, to produce an output that is used as in determining the pwm based on vehicle speed.

Claims 7, 11, 18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Shimizu, further in view of Wang et al. US 20180154786 A1 (Hereinafter “Wang”).
Regarding Claim 7, Ogawa in view of Shimizu teaches the electric machine controller of claim 6, 
Ogawa in view of Shimizu does not expressly disclose wherein the at least one pulsing frequency is a base frequency and one or more dither frequencies is/are added to the base frequency.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the at least one pulsing frequency is a base frequency and one or more dither frequencies is/are added to the base frequency as taught by Wang, using the frequency of Ogawa in view of Shimizu, for the purpose to operate the machine to reduce audible 
vibrations of the powertrain of the vehicle.
Regarding Claim 11, Ogawa in view of Shimizu teaches the electric machine of claim 1,
Ogawa in view of Shimizu does not expressly disclose wherein the electric machine controller arranged to: dither the frequency obtained from a table: and control pulsed operation of the electric machine by pulsing the electric machine on and off using one or more dithering frequencies.
However, Wang teaches wherein the electric machine controller arranged to: dither the frequency obtained from a table: and control pulsed operation of the electric machine by pulsing the electric machine on and off using one or more dithering frequencies (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base frequency a pulse width modulated (PWM) signal within a frequency range that is based on a rotational speed of the electric machine)

	Regarding Claim 18, Ogawa in view of Shimizu teaches the method of claim 15, 
Ogawa in view of Shimizu does not expressly disclose further comprising dithering the pulsing frequency used for pulsing the electrical machine.
However, Wang teaches dithering the pulsing frequency used for pulsing the electrical machine (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base frequency a pulse width modulated (PWM) signal within a frequency range that is based on a rotational speed of the electric machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement dithering the pulsing frequency used for pulsing the electrical machine as taught by Wang, using the frequency of Ogawa in view of Shimizu, for the purpose to operate the machine to reduce audible vibrations of the powertrain of the vehicle.
Regarding Claim 26, Ogawa in view of Shimizu teaches the apparatus of claim 23, 
Ogawa in view of Shimizu does not expressly disclose wherein the pulse controller is further configured to dither the pulsing frequency used for pulsing the electrical machine.
However, Wang teaches wherein the pulse controller is further configured to dither the pulsing frequency used for pulsing the electrical machine frequencies (Wang [0006] A method of controlling a vehicle powertrain electric machine includes dithering by a controller about a base 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the pulse controller is further configured to dither the pulsing frequency used for pulsing the electrical machine as taught by Wang, using the frequency of Ogawa in view of Shimizu, for the purpose to operate the machine to reduce audible 
vibrations of the powertrain of the vehicle.
Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that a look up table is not equivalent to a map in a ROM. Secondly the applicant argues that Ogawa doesn’t provide a pulsing frequency based on speed and torque command. Lastly the applicant is arguing “indexing/indexed” and that Ogawa does not teach it.
	Ogawa teaches a map, which is an equivalent to a table. Therefore a table is inherently taught by Ogawa. For clarity, Shimizu is used to teach the equivalence.  Ogawa [0033] specifically states “calculates the torque ripple correction amount from the torque command and motor revolution speed by referring to the map.” Also Ogawa shows the torque correction amount being used in the pwm modulator so it is a “pulsing” frequency. Lastly, Ogawa paragraphs [0042-0043] teaches mapping based on the torque command and mapping based on the speed, which means a look-up entry (indexing). 


Allowable Subject Matter
Claims 8-10, 12-13, 16-17, 19, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/            Examiner, Art Unit 2846